Citation Nr: 9930992	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-17 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective earlier than October 27, 1997, 
for an award of a compensable evaluation post traumatic 
stress disorder, PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
August 1969.  The veteran was awarded the Purple Heart.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.

2. The veteran was awarded the Purple Heart for service in 
Vietnam.

3. The original claim of entitlement for service connection 
of PTSD was filed on January 22, 1986, and; at that time, 
the veteran related subjective complaints of flashbacks, 
nightmares, depression, rage, isolation, guilt, sorrow, 
and alcohol dependency.  

4. The veteran failed to report for a VA PTSD examination in 
March 1986.  

5. The information of record indicates that the veteran was 
not provided written notification that no further action 
would taken on his claim for service connection for PTSD, 
due to his failure to report the scheduled VA examination, 
and thus the January 1986 claim remained open and pending. 

6. The veteran filed to reopen his claim for service 
connection for PTSD on October 27, 1997.

7. By a May 1998 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation effective from October 27, 1997.

8. By an August 1998 rating decision, the RO revised the 
earlier determination assigning a zero percent disability 
evaluation for PTSD from January 22, 1986, and assigning a 
70 percent disability evaluation for PTSD from October 27, 
1997.

9. In relevant part, the first clinical evidence of record, a 
VA examination conducted in January 1998, reflects 
diagnoses of 1) PTSD, chronic type, severe; 2) dysthymia 
secondary to PTSD, chronic and severe; 3) major 
depression; 4) history of alcohol abuse; and 5) marijuana 
use.  The global assessment of functioning score (GAF) was 
50.


CONCLUSION OF LAW

The requirements for an effective date earlier than October 
27, 1997, for a compensable evaluation for PTSD, have not 
been met.  38 U.S.C.A. §§ 5107, 5110(a), (b)(2) (West 1991); 
38 C.F.R. §§ 3.160(f), 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has presented a 
well-grounded claim; that is, he has presented a claim that 
is plausible.  The Board also finds that the VA has 
adequately fulfilled its responsibility to assist him in the 
development of his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected PTSD.  Accordingly, the Board has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence on file is inadequate 
for rating purposes.

The veteran asserts that he is entitled to a compensable 
evaluation for PTSD earlier than October 27, 1997.  

On January 22, 1986, the veteran filed an original claim for 
service connection for PTSD.  He failed to report for a VA 
examination.  The RO failed to notify the veteran that his 
claim for service connection for PTSD was denied.  On October 
27, 1997, the veteran sought to reopen the service connection 
claim for PTSD.  By a May 1998 rating decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
disability evaluation effective October 27, 1997, the date of 
the reopened claim.  In August 1998, pursuant to 38 C.F.R. § 
3.105(a) (1999), the RO reviewed and revised the May 1998 
rating decision awarding service connection for PTSD 
effective from the date of the original claim, January 22, 
1986 based on the above facts concluding that the service 
connection claim for PTSD had remained open since January 
1986.  See Meeks v. Brown, 5 Vet. App. 284, 287 (1993); 38 
C.F.R. § 3.160(c) (1999) (defining a pending claim as an 
application, formal or informal, which has not been finally 
adjudicated").  In August 1998, the RO assigned a 
noncompensable evaluation for PTSD effective from January 22, 
1986, and assigned a 70 percent disability evaluation for 
PTSD effective from October 27, 1997, based on a full reading 
and application of the Axis I diagnoses to the schedular 
criteria.

By way of explanation, the Board notes that, as the veteran 
did not report for the VA examination in 1986, there is no 
diagnosis of PTSD contemporaneous to that time.  In light of 
this fact, and given that the PTSD claim remained open and 
pending since 1986, the RO apparently considered the claim as 
if the veteran had been granted service connection and 
assigned a noncompensable evaluation in 1986, and; hence, the 
RO considered the claim filed on October 27, 1997, as a claim 
for an increase.

The effective date for the veteran's claim is governed by 38 
U.S.C.A. § 5110(a), which provides, in pertinent part, that 
unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, or compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
See also 38 C.F.R. § 3.400 (1999).  

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if the application is received within one year 
from such date, otherwise it is the date of the receipt of 
the claim.  38 C.F.R.
§ 3.400(o)(2) (1999); Harper v. Brown, 10 Vet. App. 125 
(1997).  Therefore, evidence in a claimant's file which 
demonstrates that an increase in disability was 
"ascertainable" up to one year prior to the claimant's 
submission of a "claim" for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Schoolman v. West, 12 Vet. App. 307 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); 
Alexander v. Derwinski, 3 Vet. App. 83 (1992).  

In applying the terms of section 5110(a), the Board must 
determine whether a compensable rating for PTSD was warranted 
prior to October 27, 1997, the date of the "reopened" or 
new claim based on the facts found, but shall not be earlier 
than the date of receipt of application therefor".  Hanson 
v. Brown, 9 Vet. App. 29 (1996); Scott v. Brown, 7 Vet. App. 
184, 189 (1994).

Where, as in this case, the appeal arises from 1998 rating 
actions, which granted service connection for PTSD, and 
assigned an initial noncompensable evaluation from January 
1986, and a compensable evaluation from October 1997, recent 
precedent decisions of the Court permit the Board to evaluate 
the veteran's PTSD at various times during the period covered 
by the retroactive award of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (at time of 
initial rating "separate [staged] ratings can be assigned 
for separate periods of time based on facts found").  
Therefore, the Board will address not only whether an earlier 
effective date for a compensable rating for PTSD is 
warranted, but also whether the evidence supports a staged 
rating based on the progressive nature of the PTSD disability 
and the facts found.  See Meeks v. West, 12 Vet. App. 352, 
355 (1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability and is rated accordingly.  38 C.F.R. §§ 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
from the mental disorders Rating Schedule contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which produce impairment of earning capacity.  38 C.F.R. § 
4.129 (1999).  In particular, two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  Id.  Therefore, repeated 
psychotic periods, without long remissions, may be expected 
to have a sustained effect upon employability until elapsed 
time in good remission and with good capacity for adjustment 
establishes the contrary.  Id.  Ratings are assigned which 
represent the impairment of social and industrial 
adaptability based on all of the evidence of record.  Id.  
When there is a question of which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

When the law controlling an issue changes after a claim has 
been filed or reopened but before the administrative or 
judicial review process has been concluded, as in this case, 
a question arises as to which law now governs.  In this 
regard, the Court determined that a liberalizing change in 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)(Veteran may be rated under 
either the old or the new criteria, whichever is to his 
advantage).  Effective November 7, 1996, the Rating Schedule 
for Mental Disorders was revised and re-designated as 38 
C.F.R. § 4.130.  61 Fed. Reg. 52,700 (Oct. 8, 1996).  

In the instant case, the veteran's psychiatric disability is 
rated under Diagnostic Code 9411, posttraumatic stress 
disorder.   

The criteria formerly provided that a zero percent evaluation 
is warranted when there are neurotic symptoms which may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability.  A 10 percent 
evaluation is warranted for less than criteria for the 30 
percent rate with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  Social impairment per se will not be 
used as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating the degree 
of disability based on all the findings.  38 C.F.R. § 4.132, 
Diagnostic Code 9411, Note (1) (1996). 

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1999).  The revised criteria provides that a 
zero percent disability evaluation is warranted where a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
A 10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Service medical records combined with DD Form 214 reflect 
that the veteran's military occupational specialty was 
antitank assaultman and that he was awarded the Purple Heart.  
The veteran was wounded in action by hostile forces in 
February 1967.  The separation examination dated in March 
1969 reflects that the psychiatric evaluation was normal.  

In January 1986, the veteran reported that since separating 
from the service, he has had episodes of flashbacks, 
nightmares, depression, rage, isolation, guilt, sorrow, and 
alcohol dependency.  The veteran was scheduled for VA 
examinations in March 1986; he failed to report.

The Board acknowledges the veteran's statement regarding his 
symptoms and does not dispute such.  Notwithstanding the fact 
that the veteran is competent to relate his symptoms, he is 
not competent to relate his symptoms to a medical diagnosis 
or medical cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  From January 22, 1986 to October 26, 1997, 
the veteran provided no clinical evidence on which to 
evaluate his disability.  Based on the evidence of record, 
there is no medical evidence of record to show the level of 
disability prior to the reopened claim filed in October 27, 
1997. 

In evaluating the evidence of record, the Board notes that 
the veteran's original claim for VA compensation benefits 
concerning his PTSD was received on January 22, 1986.  As 
noted previously, the claim remained open since that time due 
to the RO's failure to notify the veteran that the claim was 
closed for failing to report for a scheduled VA examination.  
38 C.F.R. § 3.160(c).  Therefore, any grant of service 
connection would be effective from this date or some date 
thereafter based on the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The first medical evidence of record 
associated with the claim to demonstrate a diagnosis or 
clinical findings related to PTSD is dated in January 1998.  
Based on that evidence and the fact that the claim was still 
open, service connection for PTSD was warranted at a non-
compensable rate effective January 22, 1986, the date of the 
original claim.  In light of the evidence of record prior to 
October 27, 1997, a compensable disability evaluation for 
PTSD earlier than October 27, 1997 is not warranted.  

Simply, there is no clinical evidence which demonstrates 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment (old criteria) or 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication 
(revised criteria) to warrant a 10 percent disability 
evaluation.  Likewise, the veteran did not submit any 
evidence to include lay statements that reflect a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people (old criteria) or 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
(revised criteria) to warrant a 30 percent disability 
evaluation.  As there is no clinical evidence which depicts 
the veteran's mental status for the period between January 
22, 1986 to October 26, 1997, the preponderance of the 
evidence is against a compensable disability evaluation 
earlier than October 27, 1997 for PTSD under the old or 
revised criteria.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 61 Fed. Reg. 52,700 (Oct. 8, 1996) codified at 38 
C.F.R. § 4.130 (1999).  Effective November 7, 1996.  

In response to the veteran's October 27, 1997 letter filing a 
new claim for PTSD, the veteran was afforded a VA 
examination.  In January 1998, a VA psychiatrist and social 
worker evaluated the veteran.  The VA examinations reflect 
that not a day goes by that the veteran does not think about 
Vietnam or some aspect of it.  The veteran indicated that he 
has suffered for years with anger, depression, and a loss of 
ability to be interested in life since returning from Vietnam 
some twenty-five years ago.  The veteran was trained as an 
antitank assault man.  A large unit of North Vietnamese Army 
ambushed his unit, many men were killed and he himself was 
wounded with a mortar round to the leg.  After recovering, he 
volunteered to become a scout sniper expert and served in 
that capacity for the last seven months of duty in Vietnam.  
The veteran reported that he was exposed to significant 
combat throughout his ten months of time in country.  He 
reported several incidents where comrades were wounded or 
killed in action.  The veteran reports intense intrusive 
recollections and daily thought regarding his combat 
experiences which occur at work and at home.  In relevant 
part, the diagnoses include: Axis I diagnosis - 1) 
posttraumatic stress disorder, chronic type, severe in 
nature; 2) dysthymia secondary to PTSD, chronic and severe; 
3) major depression with the veteran having longstanding 
significant level of depression which is very negatively 
impactful in the veteran's life; and 4) history of alcohol 
abuse.  The Axis IV diagnosis reflects that the veteran 
appears to be profoundly impacted by his PTSD and dysthymia 
secondary to PTSD and currently has major depression.  In 
particular, he has a marked diminishment in his initiative 
and tends to withdraw significantly from others, which 
appears to have resulted in considerable industrial 
impairment at the current time.  The GAF score is 
approximately 50.  The highest level of functioning in the 
past year was estimated to be 50.  He does not actually have 
friends, to keep his job - he is self-employed.   

Testimony from the December 1998 personal hearing reflects 
that the veteran experienced flashbacks, nightmares, and 
depression that were triggered by his employment as an 
operating room technician.  He was employed in that capacity 
from 1974 to 1979.  He self medicated with alcohol and 
marijuana "to just get through it . . . mostly just to sleep 
and pass out kind of."  The veteran sought alcohol treatment 
in 1984.  He has been employed as a chimney sweep for 19 
years.  He still experienced problems in 1986, at the time of 
his original claim.  His symptoms gradually increased over 
time.  He would get a cold gut feeling or wake up in a cold 
sweat.  The occurrence of the nightmares, flashbacks, and 
intrusive thoughts varied.  He has feelings of rage and 
frustration.  He experiences insomnia and anxiety.  He is 
uncomfortable in crowds or groups of people.  Between the 
1986 to 1997, he received no medical treatment or psychiatric 
evaluations for these symptoms.  

The Board notes that while the veteran contends that he is 
entitled to a compensable evaluation for PTSD earlier than 
October 27, 1997, he has not proffered any evidence of 
treatment that he may have received within the year prior to 
his claim.  The frame of reference would be October 1996.  
Further, the lack of evidence during this relevant period 
establishes that it was not factually ascertainable that the 
disability had increased in severity during the year prior to 
the receipt of the new claim filed in October 1997.  38 
U.S.C.A. § 5110(b)(2).

The Board notes that the lay statements contained in the VA 
examination and December 1998 personal hearing do not warrant 
the award of a compensable rating for PTSD earlier than 
October 27, 1997.  The Board acknowledges that the veteran 
testified that he self medicated his symptoms and sought 
alcohol treatment at a private facility in 1984.  His 
statement spoke specifically to alcohol treatment, not 
psychiatric treatment.  See Counts v. Brown, 6 Vet. App. 473, 
476 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
The veteran testified that he was not evaluated for 
psychiatric reasons from 1986 until January 1998.  Without 
evidence showing psychiatric evaluation and/or treatment for 
PTSD symptoms, these records are not probative of whether the 
veteran was entitled to a compensable rating earlier than 
October 27, 1997. 

In summary, the evidence of record prior to October 27, 1997, 
failed to demonstrate that a compensable rating was factually 
ascertainable prior to that date.  Based on the foregoing and 
employing the applicable regulations, the Board can only 
conclude that the earliest effective date in this case for 
the award of a compensable disability evaluation for the 
veteran's PTSD is October 27, 1997, the date of the receipt 
of the claim for an increased evaluation.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.160(f), 3.400(o)(2).  There are no 
medical records to support a finding that the veteran was 
entitled to a compensable rating prior to the date of the 
claim for the increase, October 27, 1997.  Therefore, 
entitlement to effective date earlier than October 27, 1997, 
for an award of a compensable rating for PTSD is not 
warranted, as the severity of the disability was not 
factually ascertainable prior to that date.  See Meeks v. 
West, 12 Vet. App. 352, 355 (1999).


ORDER

Entitlement to an effective date earlier than October 27, 
1997, for an award of a compensable evaluation for PTSD, is 
denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals







